Cockrill, C. J. The court charged the jury that where an offense is committed upon the boundary of two counties, or if it is uncertain where the boundary is, a conviction could be had in either county.  Venue.  There was no proof that the offense was committed upon the boundary line of two counties, nor does the proof disclose that there was any uncertainty about the location of the boundary line. The uncertainty was as to the place where the offense was committed, and as to that alone. The charge was therefore misleading. The case is controlled by the decision in State v. Rhoda, 23 Ark., 156. Reverse the judgment and remand the cause for a new-trial.